UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian Street, Suite 300 Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Robert W. Silva Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:11/30 Date of reporting period:11/30/11 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Auer Growth Fund Annual Report November 30, 2011 Fund Advisor: SBAuer Funds, LLC 10401 N. Meridian Street, Suite 100 Indianapolis, IN46290 Toll Free (888) 711-AUER (2837) www.auergrowthfund.com We continue to focus on creating the best possible portfolio for you by rigorously applying the screening process.We look for stocks that are increasing earnings by 25% on a quarter over quarter basis, increasing sales by 20% on a quarter over quarter basis and trading for less than a 12 price-to-earnings (PE) ratio.In other words, we look for companies we believe are growing at an outstanding rate but that are selling for what we believe is a deep discount.We hold these companies until they no longer qualify or they double in value.We had 14 positions double over the course of 2011. Looking back at the past 12 months we have seen a number of macroeconomic events that impacted the performance of the fund.Our November 30, 2010 to November 30, 2011 return resulted in a loss of -4.67% compared to our Standard and Poor 500® benchmark return of 7.81%.The Auer Growth Fund’s three year average return was 9.17% compared to 14.12% of the S&P 500®, while our since inception return remains negative at -12.47% compared to the S&P 500’s -2.05%.The Russell 2000 Small Cap Index returned 0.77% for the year ending November 30, 2011 and its since inception return was -0.33%. At times, the fund has not correlated strongly to the Standard and Poor 500®. While we plan to retain the S&P 500® as the benchmark for the fund, we will also be adding in the Russell 2000 Small Cap Index.We believe the fund will correlate more strongly with this index.We believe it is valuable for you to be able to compare the fund to both the S&P 500®, which represents 80% of the market value of the stock market, and the Russell 2000 Small Cap Index, which we believe will more closely correlate to the Fund’s exposure to the small cap sector. 2011 has been a very volatile year for the fund.We saw two back to back months, September and October, where the fund was down 20.22% and up 20.00%, respectively.The domestic budget crisis and the European debt crisis in the latter part of 2011 had a significant impact on the performance of the fund.European default fears weighed heavily on many of our materials related stocks such as Steel Dynamics, Kronos Worldwide, and Cliffs Natural Resources.At the same time, those same material stocks are responsible for much of the recovery the portfolio saw when it became apparent that the European Union would not immediately dissolve. Over the course of 2011 we saw significant transition in the portfolio.We began the year heavily invested in Information Technology companies such as Intel, Kulicke and Soffa and Micron Technology.As the screening process was applied over the year we moved from a 31.89% weighting in technology to a 1.7% weighting at the November 30th year end.This change was driven by the earnings of the technology stocks.As earnings deteriorated we reduced our exposure and sought opportunity in other sectors.Currently, the strong earnings and sales in the Materials sector and Energy sector have drawn most of the attention of the portfolio. The transition in the portfolio from a focus on Information Technology to Materials led the fund to underperform the S&P 500® benchmark.In particular, investments and Cliffs Natural Resources and Steel Dynamics pushed the portfolio lower.We see this as a short term setback and believe the current portfolio’s concentration in materials and energy will be rewarded. The beauty of the strategy is that it always draws us to the companies with the strongest sales and earnings; however over the short term, that does not always translate into the highest stock prices.We do believe that over the long term this approach provides the best possibility for success. Looking forward, we are optimistic that equities will soon return to favor.We see over subscription to US Treasury auctions which are offered at record low yields.We see the housing market still dealing with excess inventory.We see international economies dealing with serious disruption and recession.On the other hand we see US companies that are sitting on record levels of cash, US companies with record profits, US companies that are significantly undervalued.We believe that there will be a realization that running to the hills (or treasuries) to avoid risk creates a risk of its own.Investors will not find satisfaction from the record low yields of bonds.Eventually, we believe they will come to understand what we already believe, that US stocks are the best and only game in town.We will be here waiting for them if and when they come streaming back. We thank you for the opportunity to continue to serve you.We take your trust very seriously and work every day to continue to earn it. Investment Results – (Unaudited) The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Current performance of the Fund may be lower or higher than the performance quoted.For more information on the Fund, and to obtain performance data current to the most recent month end or to request a prospectus, please call 1-888-711-2837. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The S&P 500®Index is an unmanaged index that assumes reinvestment of all distributions and excludes the effect of taxes and fees.The Russell 2000 ValueIndex is an unmanaged index that assumes reinvestment of all distributions and excludes the effect of taxes and fees.The indices are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio.Individuals cannot invest directly in these indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above.Please read it carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. The chart above assumes an initial investment of $10,000 made on December 28, 2007 (commencement of Fund operations) and held through November 30, 2011. The S&P 500® Index and Russell 2000 Value Index are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than is found in the Fund’s portfolio.Individuals cannot invest directly in these indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance may be lower or higher than the performance data quoted.For more information on the Auer Growth Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-888-711-2837. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. FUND HOLDINGS – (Unaudited) 1As a percent of net assets. The investment objective of the Auer Growth Fund is long-term capital appreciation. The Auer Growth Fund seeks to achieve its investment objective by investing primarily in a diversified portfolio of common stocks traded on major U.S. exchanges, markets, and bulletin boards that the advisor believes present the most favorable potential for capital appreciation. Availability of Portfolio Schedule – (Unaudited) This Fund files a complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available at the SEC’s website at www.sec.gov.The Fund’s Forms N-Q may be reviewed and copied at the Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Fund’s Expenses – (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including short-term redemption fees; and (2) ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at June 1, 2011 and held through November 30, 2011. Actual Expenses The first line of each table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not of the Fund’s actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant only to highlight your ongoing costs and do not reflect any transactional costs, such as short-term redemption fees. Therefore, the second line is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds. In addition, if these transactions costs were included, your costs would have been higher. Auer Growth Fund Beginning Account Value June 1, 2011 Ending Account Value November 30, 2011 Expenses Paid During the Period* June 1, 2011 – November 30, 2011 Actual Hypothetical ** * Expenses are equal to the Fund’s annualized expense ratio of 1.72%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. AUER GROWTH FUND SCHEDULE OF INVESTMENTS November 30, 2011 Shares COMMON STOCKS - 98.32% Fair Value Consumer Discretionary - 4.22% Ballantyne Strong, Inc. (a) $ Dana Holdings Corp. (a) Goodyear Tire & Rubber Co. / The (a) Lithia Motors, Inc. - Class A Voxx International Corp. (a) Consumer Staples - 1.83% Andersons, Inc. / The Darling International, Inc (a) Energy - 23.75% Alon USA Energy, Inc. Apache Corp. Basic Energy Services, Inc. (a) C&J Energy Services, Inc. (a) Chevron Corp. CVR Energy, Inc. (a) Exxon Mobil Corp. Hallador Energy Co. Halliburton Co. HollyFrontier Corp. Key Energy Services, Inc. (a) Marathon Petroleum Corp. Mitcham Industries, Inc. (a) Newpark Resources, Inc. (a) Occidental Petroleum Corp. Oil States International, Inc. (a) Pacific Ethanol, Inc. (a) Peabody Energy Corp. Precision Drilling Corp. (a) RPC, Inc. SMF Energy Corp. Stone Energy Corp. (a) Suncor Energy, Inc. Unit Corp. (a) VAALCO Energy, Inc. (a) Valero Energy Corp. W&T Offshore, Inc. Financials - 7.08% Cathay General Bancorp Enterprise Financial Services Corp. Fifth Third Bancorp First Defiance Financial Corp. German American Bancorp, Inc. Intervest Bancshares Corp. - Class A (a) INTL FCStone, Inc. (a) Knight Capital Group, Inc. (a) MainSource Financial Group, Inc. Oriental Financial Group, Inc. Webster Financial Corp. See accompanying notes which are an integral part of these financial statements. AUER GROWTH FUND SCHEDULE OF INVESTMENTS - continued November 30, 2011 Shares COMMON STOCKS - 98.32% - continued Fair Value Health Care - 4.10% Acorda Therapeutics, Inc. (a) $ Anika Therapeutics, Inc. (a) Jazz Pharmaceuticals, Inc. (a) Salix Pharmaceuticals, Ltd. (a) Spectrum Pharmaceuticals, Inc. (a) United Therapeutics Corp. (a) Industrials - 13.13% AGCO Corp. (a) CAI International, Inc. (a) Cascade Corp. Ceradyne, Inc. (a) Cummins, Inc. Deere & Co. Encore Wire Corp. Hurco Companies, Inc. (a) Miller Industries, Inc. NACCO Industries, Inc. - Class A Owens Corning, Inc. (a) Park-Ohio Holdings Corp. (a) Perma-Fix Environmental Services, Inc. (a) Primoris Services Corp. SeaCube Container Leasing, Ltd. TAL International Group, Inc. Timken Co. / The Titan International, Inc. Titan Machinery, Inc. (a) Information Technology - 1.68% Anixter International, Inc. (a) Astea International, Inc. (a) IEC Electronics Corp. (a) Intel Corp. NVIDIA Corp. (a) Skyworks Solution, Inc. (a) Zyco Corp. (a) See accompanying notes which are an integral part of these financial statements. AUER GROWTH FUND SCHEDULE OF INVESTMENTS - continued November 30, 2011 Shares COMMON STOCKS - 98.32% - continued Fair Value Materials - 42.53% A. Schulman, Inc. $ Agrium, Inc. Albemarle Corp. AuRico Gold, Inc. (a) Barrick Gold Corp. CF Industries Holdings, Inc. Cliffs Natural Resources, Inc. Coeur d'Alene Mines Corp. (a) Core Molding Technologies, Inc. (a) Friedman Industries, Inc. Kronos Worldwide, Inc. LSB Industries, Inc. (a) Metals USA Holdings Corp. (a) Minefinders Corp., Ltd. (a) Mosaic Co. / The Olympic Steel, Inc. Pan American Silver Corp. Reliance Steel & Aluminum Co. Southern Copper Corp. Steel Dynamics, Inc. Teck Resources Ltd. - Class B Walter Energy, Inc. TOTAL COMMON STOCKS (Cost $141,364,080) MASTER LIMITED PARTNERSHIPS - 0.30% Sunoco Logistics Partners L.P. TOTAL MASTER LIMITED PARTNERSHIPS (Cost $411,565) MONEY MARKET SECURITIES - 1.56% Fidelity Institutional Money Market Treasury Portfolio - Class I, 0.01% (b) TOTAL MONEY MARKET SECURITIES (Cost $2,121,637) TOTAL INVESTMENTS (Cost $143,897,282) - 100.18% $ Liabilities in excess of other assets - (0.18)% ) TOTAL NET ASSETS - 100.00% $ (a)Non-income producing securities (b)Variable rate security; the money market rate shown represents the rate at November 30, 2011. See accompanying notes which are an integral part of these financial statements. AUER GROWTH FUND Statement of Assets and Liabilities November 30, 2011 Assets Investments in securities, at fair value (cost $143,897,282) $ Receivable for investments sold Dividends receivable Receivable for fund shares purchased Prepaid expenses Interest receivable 30 Total assets Liabilities Payable for investments purchased Payable for fund shares redeemed Payable to Advisor (a) Payable to administrator, fund accountant, and transfer agent (a) Payable to custodian (a) Payable to trustees and officers Other accrued expenses Total liabilities Net Assets $ Net Assets consist of: Paid in capital $ Accumulated net investment income (loss) - Accumulated net realized gain (loss) from investment transactions ) Net unrealized (depreciation) on investments ) Net Assets $ Shares outstanding (unlimited number of shares authorized) Net Asset Value and offering price per share $ Redemption price per share (Net Asset Value * 99%) (b) $ (a) See Note 4 in the Notes to the Financial Statements. (b) The Fund charges a 1.00% redemption fee on shares redeemed within 7 days of purchase. See accompanying notes which are an integral part of these financial statements. AUER GROWTH FUND Statement of Operations For the Fiscal Year Ended November 30, 2011 Investment Income Dividend income (Net of foreign tax withheld of $2,213) $ Interest income Total Investment Income Expenses Investment Advisor fee (a) Administration expenses (a) Fund accounting expenses (a) Transfer agent expenses (a) Custodian expenses (a) Registration expenses Printing expenses Auditing expenses Legal expenses Trustee expenses Miscellaneous expenses Other expenses CCO expenses Insurance expense Pricing expenses Total Expenses Net Investment Income (Loss) ) Realized & Unrealized Gain (Loss) on Investments Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities ) Net realized and unrealized gain (loss) on investment securities ) Net increase (decrease) in net assets resulting from operations $ ) (a) See Note 4 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. AUER GROWTH FUND Statements of Changes In Net Assets Fiscal Year Fiscal Year Year Ended Year Ended November 30, November 30, Increase (decrease) in net assets from: Operations Net investment income (loss) $ ) $ ) Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities ) Net increase (decrease) in net assets resulting from operations ) Capital Share Transactions Proceeds from Fund shares sold Amount paid for Fund shares redeemed ) ) Proceeds from redemption fees collected (a) 18 Net increase (decrease) in net assets resulting from capital share transactions ) Total Increase (Decrease) in Net Assets ) Net Assets Beginning of year End of year $ $ Accumulated undistributed net investment income (loss) included in net assets at end of year $ - $ Capital Share Transactions Shares sold Shares redeemed ) ) Net increase (decrease) from capital share transactions ) (a)Effective February 7, 2010, the Fund charges a 1% redemption fee on shares redeemed within 7 calendar days of purchase.Shares are redeemed at the Net Asset Value if held longer than 7 calendar days.Prior to February 7, 2010, a 2% redemption fee was charged on shares redeemed within 90 days. See accompanying notes which are an integral part of these financial statements. AUER GROWTH FUND Financial Highlights (For a share outstanding during each period) Fiscal Year Ended November 30, Period Ended November 30, (a) Selected Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) ) (b) (b) Net realized and unrealized gain (loss) on investments ) ) (c) Total from investment operations ) ) Less Distributions to shareholders: Return of capital - (d) Total distributions - Paid in capital from redemption fees (e) Net asset value, end of period $ Total Return (f) )% % % )% (g)(h) Ratios and Supplemental Data: Net assets, end of year (000) $ Ratio of expenses to average net assets % (i) Ratio of net investment income (loss) to average net assets )% )% )% )% (i) Portfolio turnover rate % (a)For the period December 28, 2007 (Commencement of Operations) to November 30, 2008. (b)Per share net investment income has been calculated using the average shares method. (c)Reimbursement of loss on investment trade from Advisoris reflected.The effect on the Fund was less than $0.005 per share. (d)Return of capital distributions resulted in less than $0.005 per share. (e)Redemption fees resulted in less than $0.005 per share. (f)Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (g)Reimbursement of loss on investment trade did not affect total return. (h)Not annualized. (i)Annualized. See accompanying notes which are an integral part of these financial statements. AUER GROWTH FUND Notes to the Financial Statements November 30, 2011 NOTE 1.ORGANIZATION The Auer Growth Fund (the “Fund”) was organized as a diversified series of the Unified Series Trust (the “Trust”) on September 10, 2007.The Trust is an open-end investment company established under the laws of Ohio by an Agreement and Declaration of Trust dated October17, 2002 (the “Trust Agreement”).The Trust Agreement permits the Board of Trustees of the Trust (the “Board”) to issue an unlimited number of shares of beneficial interest of separate series.The investment objective of the Auer Growth Fund is to provide long-term capital appreciation.The Fund is one of a series of funds currently authorized by the Board.The Fund’s investment advisor is SBAuer Funds, LLC (the “Advisor”). NOTE 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Securities Valuation – All investments in securities are recorded at their estimated fair value as described in Note 3. Federal Income Taxes – The Fund makes no provision for federal income or excise tax. The Fund intends to qualify each year as a regulated investment company (“RIC”) under subchapter M of the Internal Revenue Code of 1986, as amended, by complying with the requirements applicable to RICs and by distributing substantially all of its taxable income. The Fund also intends to distribute sufficient net investment income and net capital gains, if any, so that it will not be subject to excise tax on undistributed income and gains. If the required amount of net investment income or gains is not distributed, the Fund could incur a tax expense. As of and during the fiscal year ended November 30, 2011, the Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the Fund did not incur any interest or penalties.The Fund is subject to examination by U.S. federal tax authorities for all tax years since inception. Expenses – Expenses incurred by the Trust that do not relate to a specific fund of the Trust are allocated to the individual funds based on each fund’s relative net assets or other appropriate basis (as determined by the Board). Security Transactions and Related Income - The Fund follows industry practice and records security transactions on the trade date.The first in, first out (“FIFO”) method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Dividend income from Real Estate Investment Trusts (“REITs”) and distributions from Limited Partnerships are recognized on the ex-date.The calendar year-end classification of distributions received from REITs during the fiscal year is reported subsequent to year end; accordingly, the Fund estimates the character of REIT distributions based on the most recent information available.Income or loss from Limited Partnerships is reclassified in the components of net assets upon receipt of K-1’s.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates.The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Dividends and Distributions – The Fund intends to distribute substantially all of its net investment income as dividends to its shareholders on at least an annual basis. The Fund intends to distribute its net realized long-term capital gains and its net realized short-term capital gains at least once a year. Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expenses or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, they are reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund. AUER GROWTH FUND Notes to the Financial Statements - continued November 30, 2011 NOTE 2.SIGNIFICANT ACCOUNTING POLICIES – continued For the year ended November 30, 2011, the Fund made the following reclassifications to increase (decrease) the components of net assets: Accumulated Net Accumulated Net Paid in Capital Investment Income Realized Loss on Investments NOTE 3.SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS Fair value is defined as the price that a fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Generally Accepted Accounting Principles in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks and master limited partnerships, are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Advisor believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security will be classified as a Level 2 security. AUER GROWTH FUND Notes to the Financial Statements - continued November 30, 2011 NOTE 3.SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS – continued When market quotations are not readily available, when the Advisor determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Advisor, in conformity with guidelines adopted by and subject to review by the Board. These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (“NAV”) provided by the service agent of the funds. These securities will be categorized as Level 1 securities. Fixed income securities, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Advisor believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Advisor decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Advisor, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Advisor is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Advisor would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Advisor’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Advisor is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Fund invests in may default or otherwise cease to have market quotations readily available. The following is a summary of the inputs used to value the Fund’s investments as of November 30, 2011: Valuation Inputs Investments Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
